ORDER

PER CURIAM.
Upon review of these recently docketed appeals, the court considers whether the appeals should be transferred to the United States Court of Appeals for the Third Circuit.
Eric J. Rhett sued the defendants in the United States District Court for the District of New Jersey regarding Social Security benefits and medical concerns. In one case, district court case no. 02-5539, the district court dismissed the complaint for failure to state a claim upon which relief *951may be granted. In the other case, district court case no. 03-0950, the district court had previously dismissed the complaint. Rhett filed an amended complaint and various motions. The district court dismissed the amended complaint, denied the motions, and barred future filings without leave of court. In both cases, Rhett had previously appealed to the United States Court of Appeals for the Third Circuit. Rhett now appeals the judgment in district court case no. 02-5539 and the order dismissing his amended complaint in 03-0950, seeking review by this court.
These appeals are clearly not within this court’s jurisdiction. 28 U.S.C. § 1295. Thus, we transfer the appeals to the United States Court of Appeals for the Third Circuit pursuant to 28 U.S.C. § 1631.
Accordingly,
IT IS ORDERED THAT:
The appeals are transferred to the United States Court of Appeals for the Third Circuit pursuant to 28 U.S.C. § 1631.